                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANTONIO DAMIAN CARDENAS,                           Case No. 21-cv-02584-HSG
                                   8                    Petitioner,                         JUDGMENT
                                   9             v.

                                  10     MARK ESSICK, et al.,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          For the reasons set forth in the Order of Dismissal, this petition for a writ of habeas corpus

                                  14   is DISMISSED and a certificate of appealability is DENIED. The Clerk shall enter judgment in

                                  15   favor of Respondent and against Petitioner, and close the case.

                                  16          IT IS SO ORDERED.

                                  17   Dated: 6/21/2021

                                  18                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  19                                                   United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
